Name: 2003/498/CFSP: Political and Security Committee Decision FYROM/3/2003 of 11 March 2003 amending the Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  America
 Date Published: 2003-07-09

 Avis juridique important|32003D04982003/498/CFSP: Political and Security Committee Decision FYROM/3/2003 of 11 March 2003 amending the Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia Official Journal L 170 , 09/07/2003 P. 0017 - 0017Political and Security Committee Decision FYROM/3/2003of 11 March 2003amending the Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia(2003/498/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States' contributions to the EU military operation in the Former Yugoslav Republic of Macedonia,Whereas:(1) By letter of 11 March 2003 the Hungarian Military Representative to NATO Military Committee and WEU offered a contribution to the EU Military Operation in FYROM.(2) On 11 March 2003, the Political and Security Committee, acting upon the recommendation of the EU Operation Commander and the EU Military Committee, decided to accept the contribution,HAS ADOPTED THIS DECISION:Article 1Article 1 of the Political and Security Committee Decision FYROM/2/2003 shall be replaced by the following:"Article 1Third States' contributionsFollowing the Force Generation and Manning Conferences, contributions from the following third States are accepted for the EU operation in FYROM:BulgariaCanadaCzech RepublicEstoniaHungaryIcelandLatviaLithuaniaNorwayPolandRomaniaSlovakiaSloveniaTurkey."Article 2Entry into forceThis Decision shall enter into force on the day of its signature.Done at Brussels, 11 March 2003.For the Political and Security CommitteeThe ChairpersonT. Paraskevopoulos